Citation Nr: 1026136	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease, lumbar spine prior to June 11, 
2008.   

2.  Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease, lumbar spine from June 11, 2008.    

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1952 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

A hearing was held on February 23, 2010, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.  After the hearing, the appellant submitted 
additional evidence to the Board, along with a written waiver of 
initial RO review of this evidence.  See 38 C.F.R.         § 
20.1304 (2009).

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due to 
his service-connected degenerative disc disease, lumbar spine 
and, therefore, the issue of entitlement to a TDIU has been 
reasonably raised by the record.  This issue is considered part 
and parcel to the Veteran's claim for an increased rating for 
degenerative disc disease, lumbar spine.   Rice v. Shinseki, 22 
Vet. App. 447 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to             38 C.F.R. § 20.900(c) (2009).  38 
U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a disability rating in excess of 20 
percent for degenerative disc disease, lumbar spine from June 11, 
2008 and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The preponderance of the medical evidence demonstrates that 
the Veteran's degenerative disc disease, lumbar spine has not 
been shown to be productive of limitation of motion or a function 
loss due to pain manifested by restriction of forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.


CONCLUSION OF LAW

Prior to June 11, 2008, the criteria for a disability rating in 
excess of 10 percent for degenerative disc disease, lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.71a, Diagnostic Codes 5235-
5243 (2009).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing her or his entitlement to 
increased compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify of 
any need for evidence demonstrating the effect that the worsening 
of the disability has on the particular Veteran's daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, the Veteran submitted his claim for an increased 
disability rating in February 2006.  The Veteran was sent a 
notification letter in March 2006, prior to the initial 
adjudication of the claim in June 2006.  The letter notified him 
that, to substantiate a claim for increased compensation, the 
evidence must show that his service-connected disability had 
gotten worse.  38 U.S.C.A.  § 5103(a); 38 C.F.R.                   
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The letter also informed the Veteran 
of the types of evidence that might show such a worsening of the 
disability, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests or x-
rays; the dates of examinations and tests; and statements from 
other individuals who were able to describe from their knowledge 
and personal observations in what manner the disability had 
become worse.  Finally, a March 2009 letter informed the Veteran 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  The Veteran was 
also notified as to the assignment of effective dates.  Although 
the March 2009 letter was not sent prior to the initial 
adjudication of the claim, the Veteran's claim was readjudicated 
by a July 2009 supplemental statement of the case.  Therefore, 
any defect in the timing of the notice of this information was 
harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Thus, the Board 
finds that the notification requirements have been met.  

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records and private treatment 
records.  The record reveals that the Veteran has submitted 
private medical evidence from West Florida Hospital and from 
other health care providers during the appeal.  The Board notes 
that the Veteran mentioned that he received treatment from a Dr. 
F. with respect to pain management during his February 2010 
hearing.  The Board left the record open for 60 days to allow the 
Veteran to submit new evidence.  The Veteran submitted evidence 
from the West Florida Hospital, but did not submit any evidence 
with respect to Dr. F.  Furthermore, neither the Veteran nor his 
representative requested that VA obtain such records.  In fact, 
the Veteran was afforded several opportunities to submit evidence 
and to provide information so that VA could obtain evidence on 
behalf of the Veteran during the course of the appeal.  
Specifically, the Veteran was asked to identify any medical 
treatment he has received and to fill out a 21-4142 for each 
health care provider.  See March 2006 and March 2009 letters.  
However, the Veteran did not request that VA obtain records from 
Dr. F. and the Veteran has not provided any further information 
regarding Dr. F.  Therefore, the Board concludes that VA has 
discharged its duty to further assist the Veteran in obtaining 
these outstanding records.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991) (the duty to assist is not a one-way street).

In addition, the Veteran was afforded a VA examination in April 
2006.  Concerning this, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
obtained in this case was adequate as the report was based on a 
review of the claims file and all pertinent evidence of record as 
well as on a physical examination, and provides the medical 
information needed to address the rating criteria relevant to 
this issue.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

I.	Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
'present level' of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
'present level' of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as follows:

Unfavorable ankylosis of the entire 
spine............................................................
............... 100

Unfavorable ankylosis of the entire thoracolumbar spine..... 50

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
........................... 40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
................... 30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis..............................................  20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...........................................................
....... 10

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes is as follows:

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.............................  
60

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 
months...........................................................
. 40

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.........................................................  
20

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 
months..........................................................  
10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2009).

In considering all of the evidence under the laws and regulations 
as set forth above, the Board finds that the Veteran's 
degenerative disc disease, lumbar spine was appropriately 
evaluated as 10 percent disabling prior to June 11, 2008.  

The private treatment records show that the Veteran has 
consistently complained of back pain.  The MRI reports show that 
the Veteran has multi-level degenerative disc disease.  Further, 
the records reveal that the Veteran had a neurostimulator 
implanted in his spine in 2007.  The private treatment records 
following the placement of the stimulator show that the Veteran 
was improved with respect to his pain.  See January 2008 private 
treatment record.  

The Veteran was afforded a VA examination in April 2006.  The 
Veteran stated that he has chronic back pain.  There were no 
incapacitating episodes.  Pain was always in the lower back and 
varying in intensity.  There were no flare ups associated with 
this.  The Veteran reported that he took Darvocet for the pain.  
There was no unsteadiness or history of falls.  As far as 
occupation and daily activities, he was retired at this time.  
Examination of the lumbar spine showed forward flexion of 0 to 70 
degrees, extension 0 to 10 degrees, left and right lateral 
flexion 0 to 25 degrees, and left and lateral rotation from 0 to 
35 degrees.  There was no pain associated with the ranges of 
motion.  There were no additional limitations of motion with 
repetitive use.  There was no palpable tenderness over the lower 
back.  The Veteran could heel/toe walk and straight leg raise was 
negative.  The deep tendon reflexes (DTRs) were 2/5 and equal.  
The diagnosis was listed as degenerative disc disease of the 
lumbar spine.  

The private treatment records reveal several range of motion 
findings.  The April 2006 private treatment record shows that the 
Veteran was able to flex forward from the waist to 90 degrees and 
the back exam showed 10 degrees with a slight low back pain.  In 
a May 2007 record, the Veteran was able to flex forward from the 
waist to 70 degrees.  He was able to extend his back 10 degrees.  
An August 2007 record shows that the Veteran's forward flexion 
was limited at 30 degrees and his back extension was 10 degrees.  

In reviewing the evidence of record, the Board finds that a 
disability rating in excess of 10 percent prior to June 11, 2008 
is not warranted.  There is no evidence of muscle spasm or severe 
guarding that resulted in an abnormal gait or abnormal curvature 
of the spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  In this regard, the Board observes that the 
September 2007 private treatment record noted that the Veteran 
had an antalgic gait.  However, the remaining records show that 
the Veteran's gait has been consistently noted as normal and, 
more importantly, there is no evidence that the Veteran had 
muscle spasm or severe guarding that results in an abnormal gait 
and, therefore, a higher rating is not warranted on this basis.  
There is also no evidence of combined range of motion of the 
thoracolumbar spine of 120 degrees or less.  The Board recognizes 
that the August 2007 private treatment record shows that the 
Veteran's forward flexion was limited to 30 degrees, which would 
warrant a higher disability rating of 40 percent.  Nonetheless, 
in reviewing the medical evidence prior to June 11, 2008, the 
Board finds that the preponderance of the evidence is against the 
claim for a higher disability rating before that date.  Although 
one record shows that flexion was limited to 30 degrees, the 
overall medical evidence shows that the Veteran's spine was not 
limited to 60 degrees or less.  In fact, the April 2006 VA 
examination report, May 2007 private treatment record, and March 
2006 private treatment record do not show that the Veteran's 
flexion was limited to 60 degrees or less.  Therefore, the Board 
determines that the Veteran's disability is most appropriately 
rated as 10 percent disabling for the entire appeal period prior 
to June 11, 2008.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, an increased disability rating for the 
Veteran's service-connected degenerative disc disease, lumbar 
spine is not warranted on the basis of functional loss due to 
pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 percent 
rating, and no higher.  In this regard, the Board observes that 
the Veteran has complained of pain on numerous occasions.  
However, the April 2006 VA examination report noted that there 
was no pain associated with range of motions and there were no 
additional limitations of motion with repetitive use.  The 
Veteran's complaints of pain do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that would 
warrant an increased disability rating.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased disability rating for the Veteran's degenerative disc 
disease, lumbar spine prior to June 11, 2008.  

In addition, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, intervertebral disc syndrome.  Although the Veteran has 
complained of incapacitating pain due to his disability, the 
records are devoid of any notation with respect to intervertebral 
disc syndrome.  Even if a diagnosis of intervertebral disc 
syndrome was rendered, prior to June 11, 2008, there is no 
evidence that the Veteran experienced any incapacitating episodes 
resulting from intervertebral disc syndrome.  In fact, the April 
2006 VA examination report noted that the Veteran did not 
experience any incapacitating episodes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

In conclusion, the Board finds that Veteran's level of disability 
more closely approximates the criteria for a 10 percent 
disability rating and a higher disability rating is not warranted 
prior to June 11, 2008.  Therefore, the Veteran's claim for a 
disability rating in excess of 10 percent for degenerative disc 
disease, lumbar spine, prior to June 11, 2008, must be denied.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5243 (2009).


ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected degenerative disc disease, lumbar spine, prior 
to June 11, 2008 is denied.  


REMAND

Reasons for Remand:  To provide a VA examination and adjudicate a 
claim.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.          § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Here, with respect to the Veteran's claim of entitlement to a 
higher disability rating for degenerative disc disease, lumbar 
spine from June 11, 2008, the Board finds that a new examination 
is warranted.  The Board recognizes that the Veteran was afforded 
a VA examination in June 2008.  However, at the February 2010 
hearing, the Veteran asserted that his disability had increased 
in severity since his last examination.  As such, the Board finds 
that a new VA examination is in order for the purpose of 
ascertaining the current severity and manifestations of the 
Veteran's service-connected disability.  See 38 C.F.R. § 3.159 
(2009); see also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination).  See also Palczewksi v. Nicholson, 
21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. 
App. 498, 505- 06 (1998) ('Where the record does not adequately 
reveal the current state of the claimant's disability...the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination.').  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Lastly, the record is unclear as 
to whether the Veteran has radiculopathy due to his service-
connected degenerative disc disease.  Although the private 
treatment records contain several notations of lumbar 
radiculopathy, the June 2008 VA examination report noted that 
there was no evidence of radiculopathy.  Therefore, the ordered 
VA examination should also address whether the Veteran has any 
neurological manifestations due to his service-connected 
degenerative disc disease, lumbar spine.    

In addition, the record shows that the Veteran has asserted that 
no one would hire him due to his service-connected degenerative 
disc disease, lumbar spine.  The Court has recently held that a 
request for TDIU, whether expressly raised by a Veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but is rather part of the initial adjudication of a 
claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when 
entitlement to TDIU is raised during the appeal of an initial 
rating for a disability, it is part of the claim for benefits for 
the underlying disability.  Id at 454.   Therefore, the Board 
finds that a claim of entitlement to a TDIU is reasonably raised 
by the record.  However, the RO has not expressly adjudicated the 
issue of entitlement to a TDIU.  The Veteran would be prejudiced 
if the Board were to decide this claim without prior adjudication 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  Accordingly, 
the claim for entitlement to TDIU must be remanded to the RO for 
adjudication prior to the rendering of a decision by the Board on 
this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC must consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16, based on 
impairment attributable to his service-
connected degenerative disc disease, lumbar 
spine.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  In so doing, the RO may decide 
to pursue further development of the 
Veteran's employment history, or to obtain 
additional medical evidence or medical 
opinion, as is deemed necessary.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of his service- connected 
degenerative disc disease, lumbar spine.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file and to comment on the 
severity of the Veteran's service-connected 
disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.  The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should any 
additional disability due to these factors.  
The examiner should indicate whether there is 
any form of ankylosis and the total duration 
of incapacitating episodes over the past 12 
months.  

In addition, the examiner should identify all 
neurological manifestations resulting from 
his service-connected degenerative disc 
disease, lumbar spine.  Specifically, the 
examiner should address whether the Veteran 
has radiculopathy related to his disability.    

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  After the above development has been 
completed, the RO/AMC should readjudicate the 
claims and the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


